Citation Nr: 1004322	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).  Total disability ratings for compensation based on 
individual unemployability may be assigned when the combined 
schedular rating for the service-connected disabilities is 
less than 100 percent and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  If the above percentages are not 
met, the veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an 
extraschedular rating, when the evidence of record shows 
that veteran is "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given 
to the veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  The veteran's employment 
history, his educational and vocational attainment, as well 
as his particular physical disabilities are to be considered 
in making a determination on unemployability.

Service connection is in effect for bilateral hearing loss, 
evaluated as 70 percent disabling, effective in July 2008.  
Therefore, the threshold schedular requirements under the 
criteria are met.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In support of his assertions, the Veteran supplied his work 
history, showing that he worked as a truck driver from 1963 
to 1987, and explaining that he retired early due to his 
hearing loss.  He stated that he had a lot of trouble 
hearing the dispatcher on the radio when he was in the truck 
and could only understand what someone was saying to him if 
he was looking at them.  He submitted the statement of his 
former supervisor, who attested to the Veteran's intention 
to take early retirement due to his difficulty hearing over 
the two-way radio.

VA treatment records reflect that the Veteran had difficulty 
with his hearing aids.  A VA audiologist indicated that due 
to the type of hearing loss the Veteran has that his hearing 
was not going to improve.   

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  VA 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, a VA examination is required to obtain 
an opinion as to the whether the Veteran's service-connected 
bilateral hearing loss prevents him from either obtaining or 
retaining employment.  
 
Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  The Veteran must be afforded an 
examination to determine the effects of 
his service-connected hearing loss have 
on his ability to obtain or maintain 
employment consistent with his education 
and occupational experience.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
must elicit from the Veteran a full work 
and educational history.  Based on a 
review of the claims file, the 
examination findings, the Veteran's 
statements as to the functional effects 
of his service-connected hearing loss, 
and the Veteran's education and 
occupational experience, the examiner 
must provide an opinion as to whether 
the Veteran's service-connected hearing 
loss precludes him from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience, without any 
consideration to his age or to any 
impairment caused by 
nonservice-connected disabilities.  A 
complete rationale for the opinion must 
be provided.  If the above requested 
opinion cannot be made without resort to 
speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of the scheduled VA examination must be 
placed in the Veteran's claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
entitlement to TDIU, with application of 
all appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative, 
and they must be provided an opportunity 
to respond.  Thereafter, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

